

116 HCON 43 IH: Recognizing the honorable service of military working dogs and soldier handlers in the tactical explosive detection dog program of the Army and encouraging the Army and other government agencies, including law enforcement agencies, with former tactical explosive detection dogs to prioritize adoption of the dogs to former tactical explosive detection dog handlers.
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 43IN THE HOUSE OF REPRESENTATIVESMay 22, 2019Mrs. Walorski submitted the following concurrent resolution; which was referred to the Committee on Armed ServicesCONCURRENT RESOLUTIONRecognizing the honorable service of military working dogs and soldier handlers in the tactical
			 explosive detection dog program of the Army and encouraging the Army and
			 other government agencies, including law enforcement agencies, with former
			 tactical explosive detection dogs to prioritize adoption of the dogs to
			 former tactical explosive detection dog handlers.
	
 Whereas the 341st Training Squadron, 37th Training Wing at Lackland Air Force Base provides highly trained military working dogs to the Department of Defense and other government agencies;
 Whereas in 2010, the operational needs of the Army for military working dogs increased without an increase in resources to train a sufficient number of dogs for the detection of improvised explosive devices at the 341st Training Squadron;
 Whereas the Army initiated the tactical explosive detection dog program in August 2010 as a nontraditional military working dog program to train and field improvised explosive device detection dogs for use in Afghanistan as part of Operation Enduring Freedom;
 Whereas the tactical explosive detection dog program was created to reduce casualties from improvised explosive devices in response to an increase in the use of asymmetric weapons by the enemy;
 Whereas the tactical explosive detection dogs were a unique subset of military working dogs because the Army selected and trained soldiers from deploying units to serve as temporary handlers for only the duration of deployment to Operation Enduring Freedom;
 Whereas the tactical explosive detection dogs and their soldier handlers, like other military working dog and handler teams, formed strong bonds while training for combat and performing extremely dangerous improvised explosive device detection missions in service to the United States;
 Whereas the tactical explosive detection dog program was a nontraditional military working dog program that terminated in February 2014;
 Whereas at the termination of the tactical explosive detection dog program in February 2014, neither United States law nor Department of Defense policy established an adoption order priority, and Department of Defense policy only provided that military working dogs be adopted by former handlers, law enforcement agencies, and other persons capable of humanely caring for the animals;
 Whereas an August 2016 report to Congress by the Air Force entitled Tactical Explosive Detector Dog (TEDD) Adoption Report concluded that the Army had a limited transition window for the disposition of tactical explosive detection dogs and the lack of a formal comprehensive plan contributed to the disorganized disposition process for the tactical explosive detection dogs;
 Whereas the August 2016 report stated that, in 2014, the Army disposed of 229 tactical explosive detection dogs;
 Whereas 40 tactical explosive detection dogs were adopted by handlers, 47 dogs were adopted by private individuals, 70 dogs were transferred to Army units, 17 dogs were transferred to other government agencies, 46 dogs were transferred to law enforcement agencies, and 9 dogs were deceased;
 Whereas the disposition of tactical explosive detection dogs was poorly executed, proper procedures outlined in Department of Defense policy were ignored, and, as a result, the former soldier handlers were not provided the opportunity to adopt their tactical explosive detection dogs;
 Whereas the Army should have deliberately planned for the disposition of the tactical explosive detection dogs and provided appropriate time to review and consider adoption applications to mitigate handler and civilian adoption issues;
 Whereas section 342(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 793) amended section 2583(c) of title 10, United States Code, to modify the list of persons authorized to adopt a military animal and prioritize the list with preference, respectively, to former handlers, other persons capable of humanely caring for the animal, and law enforcement agencies;
 Whereas since 2000, Congress has passed legislation that protects military working dogs, promotes their welfare, and recognizes the needs of their veteran handlers;
 Whereas Congress continues to provide oversight of military working dogs to prevent a reoccurrence of the disposition issues that affected tactical explosive detection dogs;
 Whereas former soldier handlers should be reunited with their tactical explosive detection dogs; Whereas congressional recognition of the military service of tactical explosive detection dogs and their former soldier handlers is a small measure of gratitude this legislative body can convey;
 Whereas over 4 years have passed since the termination of the tactical explosive detection dog program;
 Whereas Congressman Walter B. Jones has been a long-time advocate for military working dogs and their handlers;
 Whereas Congressman Walter B. Jones has worked to ensure that handlers are given priority when their military working dogs reach retirement;
 Whereas Congressman Walter B. Jones was a strong proponent of the Wounded Warrior Service Dog program, which is a valuable program that helps wounded members of the Armed Forces manage and recover from post-traumatic stress;
 Whereas the advocacy of Congressman Walter B. Jones for military working dogs is well known throughout the nonprofit community that supports military working dogs;
 Whereas Congressman Walter B. Jones worked with the Department of Defense and the Senate to update the language in the Air Force Manual on Military Working Dogs to clarify that military working dogs are not equipment and to indicates the true level of appreciation and respect the Department of Defense has for these valuable members of the military team;
 Whereas Congressman Walter B. Jones was the chief legislative sponsor of the Military Working Dog Teams Monument, which was built with no taxpayer dollars but through corporate and private donations; and
 Whereas with the support of Congressman Walter B. Jones, the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181) authorized the Burnam Foundation to design, fund, build, and maintain the Military Working Dog Teams National Monument: Now, therefore, be it—
	
 That Congress— (1)recognizes the efforts of Congressman Walter B. Jones to promote military working dogs as unsung heroes on the battlefield and in helping wounded warriors recover from physical and mental injuries;
 (2)recognizes the service of military working dogs and soldier handlers from the tactical explosive detection dog program;
 (3)acknowledges that not all tactical explosive detection dogs were adopted by their former soldier handlers;
 (4)encourages the Army and other government agencies, including law enforcement agencies, with former tactical explosive detection dogs to prioritize adoption to former tactical explosive detection dog handlers; and
 (5)honors the sacrifices made by tactical explosive detection dogs and their soldier handlers in combat.
			